Exhibit 10.2

 

CONVERSION AGREEMENT

 



THIS CONVERSION AGREEMENT (this “Agreement”) is entered into as of this 21st day
of January, 2020, by and between MICT, Inc., a Delaware corporation (the
“Company”) and the undersigned. All initially capitalized terms used herein
which are not otherwise defined herein shall have the meanings ascribed to them
in the Convertible Note (as such term is defined below).

 

RECITALS

 

A.The Company previously issued to the undersigned a convertible note due July
31, 2021 (the “Convertible Note”) pursuant to which, in accordance with the
terms of the Convertible Note and subject to the limitations thereof, the
undersigned may convert the Convertible Note, in whole or in part, into shares
of Common Stock.

B.The Company and the undersigned intend that the principal balance of the
Convertible Note shall now be convertible into shares of newly designated Series
B Convertible Preferred Stock, $0.001 par value per share (the “Series B
Preferred Stock”), at any time and with no limitations, in lieu of Common Stock.

C.Upon issuance, the Series B Preferred Stock shall not be convertible into
shares of Common Stock until such time as (i) Shareholder Approval has been
received with respect to the issuance by the Company of the Common Stock
underlying the Series B Preferred Stock and (ii) the Charter Amendment shall
have taken effect.

 

CONVERSION

 

The undersigned hereby elects to convert the entire principal balance under the
Convertible Note into shares of Series B Preferred Stock according to the
conditions hereof, as of the date set forth above, and agrees to waive any
interest that has accrued under the Convertible Note since the date of issuance.
If shares of Series B Preferred Stock are to be issued in the name of a person
other than the undersigned, the undersigned will pay all transfer taxes payable
with respect thereto and is delivering herewith such certificates and opinions
as reasonably requested by the Company in accordance therewith. No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.

 

The undersigned hereby represents and warrants to the Company that each and
every representation and warranty made by the undersigned in the Purchase
Agreement (including, without limitation, Section 3.2 thereof) is true and
correct as of the date hereof.

 

The Company hereby represents and warrants that the shares of Series B Preferred
Stock into which the Convertible Note may be converted are duly authorized, and
upon issuance, such shares shall be fully paid and non-assessable.

 

Recitals. The undersigned and the Company hereby acknowledge that the recitals
described above form a part of this Agreement and are fully incorporated herein
by reference.

 

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Assignment shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.

 

Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

 



Conversion calculations:

 



  Principal Amount of Note to be Converted: $2,000,000    

 

Number of shares of Series B Preferred Stock to be issued: 1,818,181

 



  BNN TECHNOLOGY PLC:       By:     [_____________]         Its:

 



COMPANY:       MICT, INC.       By:            David Lucatz       Its: Chief
Executive Officer  

 

 

 







 



